Title: To Benjamin Franklin from Samuel Cooper, 17 December 1773
From: Cooper, Samuel
To: Franklin, Benjamin


In this letter, written the day after the Tea Party, Cooper confined himself until his conclusion to narrating the developments that culminated in destruction of the tea. His narrative is difficult to follow because it is not in chronological order; to clarify it we list the actual sequence of events.

November 3: The Sons of Liberty, knowing that the tea was soon expected and that opposition was forming in New York and Philadelphia, held a popular meeting at the Liberty Tree to force the consignees to resign. When they did not appear, the mob attacked the house where they had gathered but failed to coerce them.
  November 5, 6, 18: Three town meetings again demanded, to no avail, that the consignees resign.
  November 17: The Clarkes’ house was mobbed.
  November 19, 23, 27: In three meetings the Governor’s Council refused to take responsibility for the tea.
  November 28: The first tea ship, the Dartmouth, arrived; on the 30th she docked.
  November 29: An extra-legal mass meeting demanded that the tea be returned to England. The consignees who were still in town, after agreeing to have the tea stored until the Company sent further instructions, fled to Castle William.
  November 30: The mass meeting reconvened. The Dartmouth’s cargo was declared at the customs house and became liable to the Townshend duty; her master and Francis Rotch, her owner’s son, agreed that the tea should be returned.
  December 2: The Eleanor arrived and docked.

  December 14: Another mass meeting persuaded Rotch to ask the customs authorities for clearance for the Dartmouth to leave; they refused.
  December 15: The Beaver docked with the other two ships at Griffin’s Wharf.
  December 16: A final mass meeting heard Rotch explain why the Dartmouth could not sail, and instructed him to appeal to the Governor; when he reported back that he had done so without success, the mob of “Indians” formed.

In his concluding comments on these events Cooper echoed a number of themes that ran through the letters of Franklin’s Boston correspondents during the crisis. One was surprise: Whitehall had lulled Massachusetts with promises to alleviate the situation, and then without warning had dumped tea upon it. Another was a new sense of unity: the Bostonians, now that they had answered a call to action from other colonies and been supported by other towns in the province, had the assurance of men who no longer stood alone. A third theme, closely related to the second, was recognition that the die had been cast: Whitehall was expected to react strongly, to resort to more armed force; and force would be met with determination. “We have got into a flame,” as Cushing had said in his letter of the 10th, “and where it will End God only knows.”
 
December 17, 1773.
I miss’d the Opportunity of sending you the above, and am now to give you an Account of what has since happen’d among us.
Upon Information that the Tea with the American Duty upon it was certainly ship’d and might soon be expected we heard of an Opposition forming in N. York and Philadelphia, and Measures concerting there to induce a Resignation of the Consignee’s. Our Patriots, determin’d to second their Brethren in the other Colonies, appointed a Meeting of the People at Liberty Tree, at Noon Day, to receive the Resignation of the Consignees for this Province: but they chose not to appear upon this Intimation at that Place. A Committee was then chosen to wait on them at the Store [of] Mr. Clark the Eldest of them, where all the Consignees were met, to know if they would resign their Commission: a great Part of the Body, without a Vote for it, accompanied the Committee. The Answer was rough and peremptory—no Resignation. Soon after the Governor call’d a Council, and the Consignees petition’d that the Tea upon it’s Arrival might be under their Protection. The Council declin’d having any Thing to do with it. A Town Meeting was legally call’d, and respectable Committees chosen, who repeatedly attempted to obtain the almost universally desir’d Resignation, but without Effect: The Consignees insisted upon landing the Tea, tho they conceded to store it, till they could hear from their Constituents. We soon were inform’d, that the Consignees at N. York and Philadelphia behav’d in a soothing Manner to the People, and upon being assur’d that the Tea was still dutied here, declar’d without Reserve they would not have the lest Share in executing a Commission so disagreable to their Fellow Citizens. About this Time, a Number of People assembled in the Evening before Mr. Clark’s House—from which a Musket or Pistol was fired upon them, without any Damages and they in return broke his Windows and retir’d.
Soon after, the Consignees who consulted with Governor &c, in evr’y Step, retir’d to the Castle in Imitation of the Commissioners, and with similar Views and Hopes, no doubt, where they have remain’d ever since; except Mr. Joshua Winslow, who lately arriv’d from N Scotia, and lives at Marshfield.

Upon the Arrival of the Tea, an assembly of the People was call’d; it prov’d as large as any ever known here, of which Mr. Hancock was Moderator: Great Numbers from the Neighboring Towns united in it; and indeed the People in the Country have all along been equally Zealous with their Brethren in Boston in this common Cause, and there is now established a Correspondence and Union between them, never known before. The Moderator and People were strongly desirous of preserving the Tea untouch’d, for the E. India Company. They labor’d this Point with undissembled Ardor and great Patience: they consider’d however, that Landing the Tea, would ensure the Duty; that it might be smuggled from the Castle, and that the Price of Tea higher among us than to the Southward, would be an almost invincible Temptation to this. They insisted therefore it should go back in the same Bottom. They urg’d this upon the Consignees with great Earnestness, from an apprehension, that the Tea, in the present Temper of the Province, would not be safe—but in vain. They could not be perswaded to further Concession than before. The Master and Owner were then call’d, who, seing the irresistable Torrent, engag’d that the Tea should return as it came. Two other Vessels freighted with it, arrivd, and the same Engagement was made for them. There we tho’t the Matter would have ended. But the Governor, Consignees, Revenue Officers &c, rais’d obstacles to this measure, and seem’d to chuse that the Tea should be destroy’d, and the Exasperation of both Countries heighten’d. Another Assembly of the People was call’d, of which a Country Gentleman was Moderator. The Owner of the Ship first arriv’d appear’d before them, and plead that if they held him to his Engagements to carry the Tea back He should be ruin’d, for Want of Clearances &c. He was desir’d by the People to apply to the Custom House for a Clearance, which He did and was refus’d. He was then desir’d to wait on the Governor at Milton for a Pass at the Castle, which was also refus’d. The People waited for his Return till Dusk last Evening; as soon as the Governor’s Refusal was known the Assembly was dissolv’d. Just before the Dissolution, two or three hundred Persons in Dress and appearance like Indians, pass’d by the old South Meeting House where the Assembly was held, gave a War Hoop, and hasten’d to the Wharf where all the Tea Ships lay, and demanding the Tea, which was given up to them without the least Resistance, they soon emptied all the Chests into the Harbor, to the Amount of about three hundred and fourty. This was done with out Injury to any other Property, or to any Man’s Person; An Interloper indeed, who had found Means to fill his Pockets with Tea, upon being discover’d was stript of his Booty and his Cloaths together; and sent home naked. A remarkable Instance of Order and Justice, among Savages. When they had done their Business, they silently departed, and the Town has been remarkably quiet ever since. This was done last Evening, and had it been deferr’d a few Hours longer, the Tea, it was suppos’d would have been taken under the Protection of the Admiral, or the Castle. The Governor, Collector, and Consignees, most certainly had it in their Pow’r to have sav’d this Destruction, and return’d it undiminish’d to the Owner, in England, as the People were extremely desirous of this, did evr’y Thing in their Pow’r to accomplish it, and waited so long for this Purpose, as to run no small Risque of being frustrated in their grand Design of preventing it’s being landed.
The fourth and only remaining Vessel with Tea, Capt. Loring is ashore near Cape Cod, the Cargo like to be sav’d—but what will become of this Tea bro’t in that Bottom, Time will discover. We have no account that any has yet arriv’d at N.Y. or Philadelphia. It is not doubted however, that from the latter Place it will be all sent back; and should it be landed in the former, that it will remain unvended in the Fort. To the warm and violent opposition made here, the People have been partly at least excited by their Brethren in those Places, and by the Merchants in London; but the Principle upon which they acted, was, a thoro Detestation of the insidious Design of Administration, to establish and increase the American Revenue upon this Article, after fair and repeated Professions of an Intention to relieve us. In what Manner it will resent the Treatment we have given to this exasperating Measure is uncertain; but thus much is certain, that the Country is united with the Town, and the Colonies with one another, in the common Cause, more firmly than ever. Should a greater military Pow’r be sent among us, it can never alter the fix’d Sentiments of the People, tho’ [it] would increase the public Confusions, and tend to plunge both Countries into the most unhappy Circumstances. The Tories, or Tools of Hutchinson seem struck with a Pannic. Some of them own now the Impossibility of supporting the Measures of Administration, and a Necessity of their being chang’d. The longer the Governor is continu’d, the more plainly this Necessity will appear. In this View, there are some wise Friends to their Country, who do not regret his Continuance in the Chair. The last Hope of Him and his Friends is, to govern wholly by a military Pow’r.

To Dr Franklin—In addition to a Letter of Novr 10th.

